ATTORNEY GRIEVANCE COMMISSION lN THE
OF MARYLAND
COURT OF APPEALS
OF MARYLAND
Petitioner
v.

MISC. DOCKET AG, N_O. 51
KENNETH M. ROBINSON
SEPTEMBER "[ERM, 2013

Respondent

i¢~!cic~.':*i¢*i:i:*:'¢~k*i¢:'¢*i¢i¢;'¢*igi¢'kzl¢i¢

oRDER

The Court having considered the Joint Motion to Withdraw Respondent’s Objections and
Impose Sanction Recornmended by Petitioner, it is this 10th day of April, 20l4,

ORDERED, by the Court of Appeals of Maryland, that the MOtion be, and it is h¢reby,
GRANTED, and that Respondent, Kenneth M. Robinson, be and he is hereby, suspended from
the further practice of law in the State of Maryland for a period of seven (7) mon'fhs; and

ORDERED, that said suspension commenced, nunc pro tunc, on October 18, 2013; and

ORDERED, that Respondent’s right to apply for reinstatement is conditioned on his
reinstatement to the practice of law in the District of Columbia; and

ORDERED, that Respondent shall file a Petition for Reinstatement in accordance with
Maryland Rule 16-7 81 and obtain an Order from this Court reinstating his right to practice law in
Maryland prior to engaging in any activities in Maryland that would constitute the practice of
law in Maryland; and

ORDERED, that Respondent’s previous filings opposing Petitioner’s recomffl¢ndation

for sanction are hereby Withdrawn.

/S/ G1enn T. Harrell, Jr.
Senior Judge